Title: John Payne Todd to Thomas Jefferson, 19 September 1816
From: Todd, John Payne
To: Jefferson, Thomas


          
            Dear Sir
            Mont Pelier Sepr 19th—16.
          
          I take the liberty of mentioning that Mr Labarshette, who will have the honor of paying his respects; brought a letter from Genl Lafayette to the President, and carries with him, a certificate from the same, of services rendered by his father and himself during our Revolution; which are titles certainly to civility.
          
            I have the honor to be with the most profound respt yr St
            John P. Todd.
          
        